DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “The disclosed” etc.  
The abstract of the disclosure is objected to because it contains implied phraseology, specifically “The disclosed” in line 1 thereof.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 4, 5 and 8 are objected to because of the following informality:  
In line 2 of claim 4, and in line 3 of claim 5, the recitation “the actuator” should be corrected to --the down force actuator--.  
In line 2 of claim 8, the recitation “a closing wheels,” should be corrected to --closing wheels,-- to correct a grammar error.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “the ground engaged element” in line 3 of claim 5 lacks proper antecedent basis.
The recitation “the ground engaging element” in lines 7 and 8 of claim 15 lacks proper antecedent basis and should be corrected to --the at least one ground engaging element-- since “at least one ground engaging element” has been set forth in line 2 of claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5, 7-9 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mariman et al. US 8,910,582 B2.
With respect to claim 1, Mariman et al. US 8,910,582 B2 disclose a row unit down force system (Figures 1-7) comprising:
a. a down force actuator 43,44 (see Figure 1 and the disclosure in column 2, lines 32-48) in operational communication with a soil engaging element 24 and constructed and arranged to apply supplemental down force (see the disclosure in column 2, lines 32-48) to the soil engaging element 24;
b. a monitoring system (see the disclosure in column 2, lines 39-48) comprising at least one sensor (see the disclosure in column 2, lines 39-48) constructed and arranged to generate sensor inputs (see the disclosure in column 2, lines 45-48); and
c. a control system module (see the disclosure in column 2, lines 45 and 46),
wherein the control system module (see the disclosure in column 2, lines 45 and 46) is constructed and arranged to generate actuator command signals (see the disclosure in column 2, lines 45-48) in response to the sensor inputs (see the disclosure in column 2, lines 39-48).
As to claim 2, the soil engaging element 24 is a gauge wheel 24.
Regarding claim 3, a gauge wheel load sensor (see the disclosure in column 2, lines 39-48) is in operational communication with the control system module (see the disclosure in column 2, lines 45 and 46).
With respect to claim 4, the actuator command signals (see the disclosure in column 2, lines 45-48) are transmitted to and control operation of the down force actuator 43,44 (see Figure 1 and the disclosure in column 2, lines 32-48).

With respect to claim 7, Mariman et al. US 8,910,582 B2 disclose a system (Figures 1-7) for active control of at least one soil engaging element 24 or 42 of a row unit 12 via an actuator 44 or 60 comprising a load controlling system (see the disclosure in column 2, lines 45 and 46; see also the disclosure in column 3, lines 64-67) comprising a soil property (due to “varying field conditions” set forth in column 3, line 66) sensor (see the disclosure in column 2, lines 39-48) or 78 and constructed and arranged to generate down force command signals (see the disclosure in column 2, lines 45-48) necessarily related to soil property values (due to “varying field conditions” set forth in column 3, line 66).
Regarding claim 8, the at least one soil engaging element is selected from at least one of a gauge wheel 24, a closing wheels 42, an opening disk, a seed firmer, and a row cleaner.
As to claim 9, the soil property (due to “varying field conditions” set forth in column 3, line 66) sensor (see the disclosure in column 2, lines 39-48) or 48 is located on the row unit 12.
With respect to claim 11, the load controlling system (see the disclosure in column 2, lines 45 and 46) is constructed and arranged to generate an actuator command signal (see the disclosure in column 2, lines 45-48) necessarily corresponding to the soil property values (due to “varying field conditions” set forth in column 3, line 66).

As to claim 13, the soil property (due to “varying field conditions” set forth in column 3, line 66) sensor (see the disclosure in column 2, lines 39-48) or 78 necessarily provides soil property values prior to a seed trench being opened.
Regarding claim 14, the soil property (due to “varying field conditions” set forth in column 3, line 66) sensor (see the disclosure in column 2, lines 39-48) or 78 necessarily provides soil property values within an opened seed trench.
With respect to claim 15, Mariman et al. US 8,910,582 B2 disclose an active load controlling system (Figures 1-7) comprising:
a. at least one ground engaging element 42; 
b. at least one sensor 78 for generating sensor input signals (from 78); 
c. a control module 76 constructed and arranged to process sensor input signals (from 78) and generate actuator command signals (to 60); 
d. at least one actuator 60; 
wherein the control module 76 is constructed and arranged to modify load on the at least one ground engaging element 42 via the actuator command signals in response to the sensor input signals (from 78).
As to claim 16, the at least one ground engaging element 42 is a closing wheel 42.
Regarding claim 17, Mariman et al. US 8,910,582 B2 disclose a closing wheel load sensor 78.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mariman et al. US 8,910,582 B2 in view of Sauder et al. US 9,173,339 B2.
Mariman et al. US 8,910,582 B2 disclose the system (Figures 1-7) as set forth supra including sensor inputs (see the disclosure in column 2, lines 45-48) and soil property values (due to “varying field conditions” set forth in column 3, line 66).
The claims distinguish over Mariman et al. US 8,910,582 B2 in requiring (1) the sensor inputs comprise at least one of soil moisture, soil pH, amount of crop residue in the soil, soil quality, soil compaction, soil nitrate level, GPS location and soil density (as required in claim 6); (2)  the soil property values to comprise at least one of a soil moisture, a soil pH, an amount of crop residue in the soil, a GPS location, map data, database data, a soil quality, a soil compaction, a soil nitrate level, and a soil density (as required in claim 10); (3) at least one sensor input to include at least one of electrical conductivity, capacitance, optical spectroscopy, GPS location, camera signals, map data, force penetrometers, ground penetrating radar, ultrasound, force required for tillage implement to break the soil, and interpolated 
Sauder et al. US 9,173,339 B2 disclose (1) sensor inputs that comprise at least one of soil moisture, soil pH, amount of crop residue in the soil, soil quality, soil compaction, soil nitrate level, GPS location (see the disclosure in column 4, line 50) and soil density (as required in claim 6); (2) the soil property values to comprise at least one of a soil moisture, a soil pH, an amount of crop residue in the soil, a GPS location (see the disclosure in column 4, line 50), map data (see the disclosure in column 4, line 50), database data, a soil quality, a soil compaction (see the disclosure in column 4, lines 59-61), a soil nitrate level, and a soil density (as required in claim 10); (3) at least one sensor input 100,104 that includes at least one of electrical conductivity, capacitance, optical spectroscopy, GPS location (see the disclosure in column 4, line 50), camera signals, map data (see the disclosure in column 4, line 50), force penetrometers, ground penetrating radar, ultrasound, force required for tillage implement to break the soil, and interpolated soil property sensors inserted in or around the field (as required in claim 18); (4) a database (see the disclosure in column 4, line 62) to predict soil properties values (as required in claim 19); and (5) a database including at least one of pre-recorded soil survey maps (see the disclosure in column 4, line 50), local rainfall data, weather station history, and models of soil drainage (as required in claim 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific inputs and structure set forth supra of Sauder et .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WO 2017/197274 A1 disclose seed trench closing sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



December 28, 2021